DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 12/14/2020 is acknowledged.
Applicant’s traversal is on the grounds that the Examiner sets forth an unsupported assertion that the device as claimed can be made by a materially different process. The Examiner is not persuaded by the Applicant’s arguments but has instead found that a complete search could be performed without undue burden. The restriction requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
Claim 9 also has the language “in particular a light deflection device according to claim 1,” which renders it indefinite for a similar reason. It is unclear whether claim 9 is dependent on claim one or not.
For the purpose of examination, the Examiner will use the broadest range of 20 microns and assume that claim 9 is intended to be independent.
The remaining claims are rejected for their dependence on claims 1 or 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarsa (US Pub. No. 2017/0131452 A1).
As to claim 1, Tarsa teaches a light deflection device, comprising: a flat, transparent light guide (#54 and in ¶ [0056], best pictured unlabeled in Fig. 8 which labels first surface #56) a microstructure (#84 in Fig. 8 and in ¶ [0048]) provided at least in regions on the light guide for decoupling light coupled into the light guide (“extraction features” and “optical efficiency” in ¶ [0048]), and a transparent cover layer (#108 in Fig. 8 and in ¶ [0052]) applied flat at least in regions on the light guide, wherein the microstructure has microstructure elements (multiple #84 in Fig. 8) and wherein the microstructure elements in each case have a substantially point-like geometry for contact with the light guide (Fig. 8 and 9), wherein the width of the effective contact region of the microstructure elements with the light guide in the region of the substantially point-like geometry viewed in cross-section is at most 20 microns (See “E” in Fig. 9A and in Table 1 at 16.716 microns), wherein the microstructure is provided between the cover layer and the light guide (Fig. 8), wherein the cover layer has the microstructure for decoupling light coupled into the light guide on the surface facing the light guide and wherein at least a part of the microstructure elements of the microstructure are convexly curved at least in sections viewed in cross-section (Fig. 8). 
As to claim 2, Tarsa teaches at least a part of the microstructure elements of the microstructure are formed by separate microbodies (multiple #84 separate from one another in Fig. 8). 

As to claim 4, Tarsa least a part of the microstructure elements of the microstructure are impressed into the light guide (at least wherein the adhesive layer is either considered the light guide itself or part of the light guide, the microstructures are impressed into the light guide, ¶ [0065]). 
As to claim 5, Tarsa teaches at least a part of the microstructure elements of the microstructure are formed in a straight line at least in sections viewed in cross-section (at least Fig. 8). 
As to claim 6, Tarsa teaches the microstructure for decoupling light coupled into the light guide is formed at least partially by at least one total reflection within the microstructure elements (see at least ray tracing in Fig. 10C). 
As to claim 7, Tarsa teaches the microstructure for decoupling light coupled into the light guide is formed transversely to the surface of the light guide (at least transverse in Fig. 8). 
As to claim 8, Tarsa teaches the microstructure elements of the microstructure have at least in sections a substantially constant or varying arrangement density (density of at least Fig. 8). 
As to claim 9, Tarsa teaches a method for manufacturing a light deflection device, the method comprising the steps: providing a flat, transparent light guide (#54 and in ¶ [0056], best pictured unlabeled in Fig. 8 which labels first surface #56) providing the light guide with a microstructure (#84 in Fig. 8 and in ¶ [0048]) for decoupling light coupled into the light guide 
As to claim 10, Tarsa teaches the microstructure elements of the microstructure are provided by separate microbodies, which are arranged between the cover layer and the light guide (multiple #84 separate from one another in Fig. 8). 
As to claim 11, Tarsa teaches the provision of the light guide with the microstructure includes at least partially adapting at least a part of the microstructure elements in the region of the substantially point-like or line-like geometry to the light guide (Fig. 8). 
As to claim 12, Tarsa teaches the provision of the light guide with the microstructure includes at least partially impressing at least a part of the microstructure elements in the light guide (at least wherein the adhesive layer is either considered the light guide itself or part of the light guide, the microstructures are impressed into the light guide, ¶ [0065]). 

As to claim 14, Tarsa teaches a light deflection device according to claim 1 and at least one illumination source arranged on at least one edge of the light guide for coupling in light via the edge of the light guide (see for instance Fig. 5 and light source 83a). 
As to claim 15, Tarsa teaches of a light deflection device according to claim 1 for a space-creating structural element, for a room light, for a lamp outdoors, for a lamp in vehicles or for display illumination (at least ¶ [0004]). 
As to claim 16, Tarsa teaches use of an illumination device according to claim 14 for a space-creating structural element, for a room light, for a lamp outdoors, for a lamp in vehicles or for display illumination (at least ¶ [0004]). 

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875